DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 07/22/2022.  The arguments set forth are addressed herein below.  Claims 1-20 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  Currently, Claims 1, 8, and 15 have been amended.  No new matter appears to have been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 8, and 15 of US Patent No. 10,796,521.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.  The subject matter claimed in the instant application is anticipated by the referenced US Patent, as follows: the difference between independent Claim 1 of instant application, 17/061198 and Claim 1 of US Patent No. 10,796,521 are highlighted in the following table.
Claim 1 of 17/061198
Claim 1 of 10,796,521
An electronic gaming machine comprising:
An electronic gaming machine configured to trigger a jackpot feature during play of a wagering game, the electronic gaming machine comprising:
a display device configured to display a wagering game;
a display device configured to display the wagering game; 

a player input interface configured to receive a player input;

a credit input mechanism including at least one of a card reader, a ticket reader, a bill acceptor, and a coin input mechanism, the credit input mechanism configured to receive a credit wager;
a memory device that stores one or more associations between one or more reel upgrade symbols and one or more replaceable symbols; and
a memory device that stores one or more associations between one or more reel upgrade symbols and one or more replaceable symbols; and
a game controller executing instructions which cause the game controller to at least:
a game controller configured to perform operations comprising:
initiate the wagering game by spinning a plurality of reel strips, wherein each reel strip comprises a plurality of symbols; 
initiating the wagering game by spinning a plurality of reel strips, wherein each reel strip comprises a plurality of symbols; 
stop a first reel strip of the plurality of reel strips to obtain a plurality of displayed symbols from the first reel strip;
stopping a first reel strip of the plurality of reel strips, whereby symbols from the first reel strip are stopped and displayed;
determine that the plurality of displayed symbols from the first reel strip contain a first reel upgrade symbol;
determining that a first reel upgrade symbol is displayed from the first reel strip;
in response to the first reel upgrade symbol being displayed, replace the first reel upgrade symbol with a first jackpot upgrade symbol;
replacing the first reel upgrade symbol displayed from the first reel strip with a first jackpot upgrade symbol;
determine that at least one reel strip of the plurality of reel strips still spinning includes at least one replaceable symbol;

in response to the first reel upgrade symbol being displayed from the first reel strip and determining that the at least one reel strip includes the replaceable symbol, cause display, on the display device, of an animation on at least one reel strip of the plurality of reel strips still spinning indicating that at least one replaceable symbol on the at least one reel strip will be replaced; replace the at least one replaceable symbol on the at least one reel strip with a second jackpot upgrade symbol based upon the one or more associations stored in the memory device;
in response to the first reel upgrade symbol being displayed from the first reel strip, replacing at least one replaceable symbol on at least one of a spinning plurality of reel strips with a second jackpot upgrade symbol based upon the one or more associations stored in the memory device;

stopping at least one other reel strip of the plurality of reel strips, whereby symbols from the other reel strip are stopped and displayed; 

determining that a second reel upgrade symbol is displayed from the at least one other reel strip;

replacing the second reel upgrade symbol displayed from the at least one other reel strip with a third jackpot upgrade symbol;

in response to the second reel upgrade symbol being displayed from the at least one other reel strip, replacing at least one replaceable symbol on at least one of the spinning plurality of reel strips with a fourth jackpot upgrade symbol based upon the one or more associations stored in the memory device;
stop the remaining reel strips to obtain a plurality of displayed symbols from the remaining reel strips
stopping the remaining reel strips, whereby symbols from the remaining reel strips are stopped and displayed; 

evaluating the symbols displayed from each of the plurality of reel strips; and

triggering a jackpot feature if a number of jackpot upgrade symbols displayed from each of the plurality of reel strips exceeds a threshold number of jackpot upgrade symbols


Furthermore, claims 2-7, 9-14, and 16-20 of the instant application contain substantially identical claimed subject matter to claims 2-7, 9-14, and 16-20 of the referenced U.S. Patent.
Prior Art
No prior art has been applied to Claims 1-20.  For example, a thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“initiate the wagering game by spinning a plurality of reel strips, wherein each reel strip comprises a plurality of symbols; stop a first reel strip of the plurality of reel strips to obtain a plurality of displayed symbols from the first reel strip; determine that the plurality of displayed symbols from the first reel strip contain a first reel upgrade symbol; in response to the first reel upgrade symbol being displayed, replace the first reel upgrade symbol with a first jackpot upgrade symbol; determine that at least one reel strip of the plurality of reel strips still spinning includes at least one replaceable symbol; in response to the first reel upgrade symbol being displayed from the first reel strip and determining that the at least one reel strip includes the replaceable symbol, cause display, on the display device, of an animation on the at least one reel strip of the plurality of reel strips still spinning indicating that the at least one replaceable symbol on the at least one reel strip will be replaced; replace the at least one replaceable symbol on the at least one reel strip with a second jackpot upgrade symbol based upon the one or more associations stored in the memory device; and stop the remaining reel strips to obtain a plurality of displayed symbols from the remaining reel strips” (substantially encompassed by independent claims 1, 8, and 15).
Response to Arguments
Applicant’s arguments, see remarks, filed 07/22/2022, with respect to the prior art rejection of claims 1-20 have been fully considered and are persuasive.  The prior art rejection of claims 1-20 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715